Lairy, J.
— -Appellant in its brief makes the statement that it relies for reversal upon four of the errors assigned, namely: “1. Error of the court in overruling appellant’s demurrer to the complaint. 2. Error of the court in its conclusions of law * * *. 3. Error of the court in overruling appellant’s motion for a venire de novo. 4. Error of the court in overruling appellant’s motion for a new trial.”
Under the rules of this court the brief must contain, under a separate heading of each error relied on, separately numbered propositions and *29points stated concisely and without argument or elaboration, together with the authorities relied on as supporting them. Rule 22, Supreme Court. It has • been frequently held that a failure to set out in the points and authorities the' separate errors relied on, followed by the propositions, points and authorities by which appellant seeks to make such error manifest, is a waiver of any alleged error so omitted.
If the appellant relied on the alleged error of the court in overruling the demurrer to the complaint, this rule contemplates that such error should be set out or referred to as a heading in the proper part of the brief, and that under this heading the propositions and points bearing upon the questions thus presented should be stated and supported by authorities. The course thus indicated should be followed as to each error upon which appellant relies. In this ease the motion for a new trial was based upon sixteen different causes. This alleged error should appear as a heading and the propositions and points should be so arranged as to present the particular causes assigned upon which appellant relies. The portion of appellant’s brief designated as “Points and Authorities” covers thirty-six pages of the brief and contains sixty-six propositions. These propositions are not arranged under separate heads stating or indicating the errors relied on for reversal, but they are numbered consecutively from beginning to end without any attempt to classify them under the various heads as required by Rule 22.
Appellant’s brief presents no question for decision. Judgment affirmed.
Morris, J., not participating.
Note. — Reported in 111 N. E. 913.